866 F.2d 1415Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cary McKenzie BRIGMAN, Plaintiff-Appellant,v.Earl D. BESHARS, Charles M. Creecy, Ken Harris, Joe Baker,Lindy Woods, Sgt. Battle, Sgt. Wiggins, GeneCousins, Gary Dixon, Capt. Avery,Defendants- Appellees.
No. 88-6777.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 29, 1988.Decided:  Jan. 27, 1989.

Cary McKenzie Brigman, appellant pro se.
Jacob Leonard Safron, Office of the Attorney General of North Carolina, for appellees.
Before WIDENER, K.K. HALL, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Cary McKenzie Brigman appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Brigman v. Beshars, C/A No. 87-2-CRT (E.D.Va. April 13, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.